611 F.3d 1068 (2010)
Yanira CASTANEDA, as personal representative of Estate of Francisco Castaneda; Vanessa Castaneda, as heir and beneficiary of the Estate, by and through her mother and Guardian Ad Litem Lucia Pelayo, Plaintiffs-Appellees,
v.
UNITED STATES of America; George Molinar, in his individual capacity; Claudia Mazur, in her individual capacity; Daniel Hunting, M.D.; S. Pasha, in Central his/her individual capacity; M. Sheridan, in his/her individual capacity, Defendants, and
Chris Henneford, in his individual capacity; Gene Migliaccio, in his individual capacity; Timothy Shack, M.D., in his individual capacity; Esther Hui, M.D., in her individual capacity; Stephen Gonsalves, in his individual capacity, Defendants-Appellants.
No. 08-55684.
United States Court of Appeals, Ninth Circuit.
July 13, 2010.
Conal Doyle, Willoughby Doyle LLP, Oakland, CA, Adele P. Kimmel, Managing, Public Justice, P.C., Washington, DC, for Plaintiffs-Appellees.
Anoiel Khorshid, Assistant U.S., U.S. Attorneys Office, Los Angeles, CA, for Defendants/Defendants-Appellants, United States of America, George Molinar, Chris Henneford, Gene Migliaccio and Stephen Gonsalves.
John K. Rubiner, Bird, Marella, Boxer, Wolpert, Nessim, Drooks & Lincenberg, Los Angeles, CA, for Defendants-Appellants, Chris Henneford.
*1069 Matthew Sidney Freedus, Esquire, Robert Arthur Graham, Feldesman Tucker Leifer Fidell & Bank, Washington, DC, for Defendants-Appellants, Gene Migliaccio.
Gregory Stone, Stone, Rosenblatt & Cha, Woodland Hills, CA, for Defendants-Appellants, Timothy Shack.
Patrick L. Hurley, Manning & Marder Kass Ellrod Ramirez, LLP, San Francisco, CA, Mildred Katherine O'Linn, Esquire, Manning & Marder Kass Ellrod Ramirez LLP, Los Angeles, CA, for Defendants-Appellants, Esther. Hui, M.D.
David Patrick Sheldon, Esquire, Law Offices Of David P. Sheldon, PLLC, Washington, DC, for Defendants-Appellants, Stephen Gonsalves.
James A. Creason, Esquire, Creason & Aarvig, Riverside, CA, Larry Dunlap, Esquire, Creason & Aarvig, LLP, Newport Beach, CA, for Defendant, Daniel Hunting, M.D.
S. Paul Bruguera, Deputy Attorney General, Office of the California Attorney General, Los Angeles, CA, for Defendant, S. Pasha and M. Sheridan.
Before STEPHEN REINHARDT, MARSHA S. BERZON, and MILAN D. SMITH, JR., Circuit Judges.

ORDER
In light of the Supreme Court's decision in Hui v. Castaneda, 559 U.S. ___, 130 S. Ct. 1845, 176 L. Ed. 2d 703 (2010), we remand this case to the district court for further proceedings consistent with Hui.